           Case WIW/3:20-cv-00820 Document 14 Filed 02/03/21 Page 1 of 3




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ADA LITIGATIONS                                  MDL No. 2978



             PLAINTIFF’S NOTICE OF DECISION BY SEVENTH CIRCUIT

       Plaintiff, by and through undersigned counsel, hereby Notifies this Panel of a recent

action taken by the Seventh Circuit Court Of Appeals.

       In Laufer v. Michael Rasmus1 and Carrier Accommodations, No. 21-8003 (7th Circuit),

two defendants appealed a series of decisions rendered in the United States District Court For the

Western District Of Wisconsin ruling that Plaintiff Laufer has standing to sue. See, e.g. Laufer v.

Rasmus, 3:20-cv-680 (W.D. Wis.) and Laufer v. Lily Pond, 2020 U.S. Dist. Lexis 244506, at *14

(W.D. Wis. 12/30/2020).

       By Order dated January 28, 2021, the Seventh Circuit stayed the defendants’ appeal

pending the resolution of these proceedings. See Exhibit A attached hereto. In this regard, the

Seventh Circuit stated:

       The respondent has informed us that this case is one of several being considered by the
       Judicial Panel on Multidistrict Litigation for consolidation and transfer. Accordingly, we
       stay resolution of the petition for permission to appeal.

       Previously, the Western District of Wisconsin issued an order staying all proceedings in

that District until the Seventh Circuit ultimately rules in the Rasmus appeal. See, e.g., Lily Pond,

2020 U.S. Dist. Lexis 244506, at *14.



       1
        This is the same party who filed a brief in the instant proceedings indicating his
opposition to Attorney Roth’s and Hotels And Stuff’s motions.

                                                 1
         Case WIW/3:20-cv-00820 Document 14 Filed 02/03/21 Page 2 of 3




       From the moment Attorney John Allen Roth and Hotels And Stuff filed their series of

motions and thus commenced these proceedings, their frivolous actions were a complete

nuisance and exponentially multiplied the expenditure of attorneys fees for not only the

undersigned, but also counsel for every other defendant in every action which Roth and his client

dragged into these proceedings.

       Now however, by virtue of the recent ruling of the Seventh Circuit, Attorney Roth and his

client are now actively interfering with the just and speedy resolution of other cases. By their

actions, Roth and his client are now causing irreparable harm by thwarting other proceedings.

Because of Mr. Roth and his client, the Seventh Circuit has halted proceeding on a critical appeal

and the entire Western District of Wisconsin has halted proceeding on its ADA cases.

       Thus, Mr. Roth and his client have now succeeded in expanding the damages caused by

their baseless actions by actively interfering with other court cases, including a Court of Appeals.

       Mr. Roth’s and his clients central arguments are (1) that we are no good and (2) that the

named defendants are mere shills when the real defendants should instead be Expedia and

Booking.com. However, while some district courts have disagreed with Plaintiff’s right to sue,

others have agreed with Plaintiff’s right to sue. As the Lily Pond Court pointed out, district

courts have conflicting opinions on this point. Moreover, Expedia and Booking.com can NOT be

named as parties. This Panel has already been fully briefed on these points and Mr. Roth has

failed to present even a colorable argument in support of his claims.

       Indeed, Mr. Roth previously notified this Panel of the Seventh Circuit’s decision with an

obvious degree of pride that his frivolous actions are causing damage.

       For the foregoing reasons, Plaintiff respectfully requests that this Panel act expeditiously


                                                 2
         Case WIW/3:20-cv-00820 Document 14 Filed 02/03/21 Page 3 of 3




in denying Mr. Roth’s frivolous motions and dismissing these proceedings, so that other courts

may then proceed.


                                                           Respectfully submitted,

                                                           By: /s/ Thomas B. Bacon
                                                           Thomas B. Bacon, P.A.
                                                           644 N. McDonald Street
                                                           Mt. Dora, FL 32757
                                                           tbb@thomasbaconlaw.com
                                                           954-478-7811




                                               3
